Citation Nr: 1129049	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder, including as secondary to his service-connected right knee chondromalacia and/or right ankle strain. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript is of record.  The Veteran submitted additional medical evidence at his BVA hearing with waiver of RO consideration.


FINDING OF FACT

The medical evidence establishes that the Veteran has a left knee disorder that was caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his left knee disorder claim, as will be explained below.  As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with early degenerative joint disease of the left knee (see July 2007 VA treatment record), patellofemoral syndrome (see February 2011 VA examination), and a chondral injury with probable medial meniscal tear, left knee (see March 2011 private treatment record).  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for right knee chondromalacia and a right ankle strain.  Turning to crucial Wallin element (3), a VA examiner, a private physician, and the Veteran have each addressed the issue of a causal relationship.

Specifically, in a February 2007 VA examination report, a VA examiner diagnosed the Veteran with left knee pain.  He indicated that the Veteran did not have a significant gait disorder or sign of abnormal weight bearing,  The VA examiner opined that therefore, the Veteran's left knee condition was not as likely as not related to being secondary to his service-connected right lower extremity conditions.  An opinion as to aggravation was not provided.  The Board notes that it appears the VA examiner's negative opinion was based on the fact that the Veteran did not exhibit a current disability at the time of examination.  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  As the Veteran has been diagnosed with a left knee disorder during the pendency of the claim, this opinion is given little probative value.

The Board has additionally considered a February 2011 VA examination, undertaken by the same February 2007 VA examiner.  In his February 2011 VA examination report the VA examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  He noted that updated x-rays had been ordered and were pending.  He opined that based on the currently available information he did not see a mechanism or history of a left knee injury that would attribute his current left knee condition to his military service or his service-connected right knee.  An opinion as to aggravation was not provided.  X-rays were subsequently obtained however, it is unclear if the VA examiner considered them in his opinion.  The Board finds that the probative value of this opinion is diminished by the fact that the examiner's conclusion is not supported by sufficient medical rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). 

The Board has also considered a March 2011 private medical opinion.  The March 2011 private examiner considered that the Veteran was service-connected for his right knee.  He noted that the Veteran did not recall an injury to his left knee.  He considered that the Veteran had undergone an MRI which documented a medial meniscal tear and chondral injury of the lateral femoral condyle in the left knee.  The private examiner reflected that the Veteran had a chondral injury of the medial femoral condyle in the right knee.  After conducting both a physical and radiographic examination, the private examiner diagnosed the Veteran with chondral injuries of the bilateral knees with probable medial meniscal tear, left knee.  He opined that it was likely that the Veteran's left knee did become symptomatic as he favored his right knee from his previous injury.  An opinion as to aggravation was not provided. 

Moreover, the Board has considered the Veteran's own statements and opinion.  The Veteran is a charge nurse on a medical/surgical floor, with an associate's degree in nursing.  See BVA T. at 6.  The Veteran testified that he did not recall ever injuring his left knee while in service, nor did he recall ever injuring his knee.  See Id.  He indicated that over time his left knee had gotten worse.  See Id.  The Veteran opined that "in the last six or seven years it seems like my . . . left knee has been having more pain, more achiness, it just hurts more.  And I do notice there's sometimes, I will walk differently, because I'm favoring my right knee."  See BVA T. at 8. 

The Board finds that the March 2011 private medical examiner's opinion, and the Veteran's own testimony, despite not adequately addressing aggravation, persuasively reflect that the Veteran's left knee disorder is proximately due to or the result of his service-connected right knee.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for a left knee disorder are met.  38 U.S.C.A. § 5107(b).  

As the Veteran is being service-connected for his left knee disorder as secondary to his service-connected right knee, a discussion as to whether secondary service connection is warranted, due to his service-connected right ankle is not necessary.  Moreover, as service connection is being granted on a secondary basis, a discussion as to whether direct service-connection is warranted is deemed moot.  Nevertheless, for the sake of completeness, the Board will also briefly consider whether a grant of direct service connection for a left knee disorder is appropriate.  Here, there is no competent evidence causally relates the Veteran's current left knee disorder to active service, there was no treatment for this disorder in service, and there is no record of treatment for this disorder for many years following service.  The Veteran does not argue to the contrary.  Rather, as noted he testified that he did not have an injury to his left knee in service, and did not recall having problems with his left knee until the early 2000s.  A grant of direct service connection is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).



ORDER

Service connection for a left knee disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


